Citation Nr: 1215726	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO. 10-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD"). 

2. Entitlement to service connection for coronary artery disease ("CAD"). 

3. Entitlement to a disability evaluation in excess of 20 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to June 1994. He also had an unverified period of service from December 1973 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The jurisdiction of his claims file was subsequently transferred to the VA RO in Pittsburgh, Pennsylvania. The rating decision on appeal denied service connection for PTSD and CAD and denied an increased evaluation for the Veteran's back disability.

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted a June 2010 statement noting that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran's service treatment records ("STRs") show treatment for the period from December 1973 to March 1983 as well as from his period of verified service from March 1983 to June 1994. A June 1994 letter of appreciation from the commanding officer of the 3rd Battalion, 10th Marines thanked the Veteran for 20 years of service. The Veteran's DD 214 indicates that in addition to serving from March 1983 to June 1994, he had approximately nine years of prior active service. A VA request for information showed that his period of service from December 1973 to March 1983 included an unverified character of discharge. There is no evidence of additional attempts to verify the Veteran's period of service from December 1973 to March 1983. The RO should attempt to verify his first period of service.

The Veteran was diagnosed with major depressive disorder by VA examiners in October 2006 and December 2009. Both VA examiners concluded that the Veteran's reported stressors did not satisfy Criterion A for a diagnosis of PTSD as set forth in the Diagnostic And Statistical Manual Of Mental Disorders, ("DSM- IV"). 38 C.F.R. § 4.125. In addition, the Veteran did not endorse the set of symptoms necessary for a diagnosis of PTSD. Instead, he was diagnosed with major depressive disorder, alcohol abuse in full sustained remission, and a personality disorder not otherwise specified. 

At both of his VA examinations, the Veteran reported having an abusive father. The examiners concluded that the Veteran had poor psychosocial adjustment prior to entering service. The October 2006 examiner noted that the Veteran's depression had its onset shortly following the death of his mother, his heart attack, and the death of his wife in 2005. The December 2009 examiner concluded that the Veteran had psychiatric symptoms prior to service and that "military service did not aggravate these pre-existing personality traits." The examiner did not provide a rationale for why the Veteran's military service did not aggravate his pre-existing symptoms. 

The December 2009 examiner raised the issue of aggravation and did not provide a rationale for his negative opinion. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. In this case the December 2009 examination was not adequate with respect to the issue of ether the Veteran had a pre-existing psychiatric condition that was not aggravated by service. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

The Board does not have sufficient medical expertise to ascertain whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). On remand, the RO must return the Veteran's claims file to the examiner who conducted the December 2009 VA examination or if that examiner is no longer available, schedule the Veteran for another VA examination so that an opinion regarding aggravation of a pre-existing condition may be rendered. 

With regard to his CAD claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon, 20 Vet. App. at 79. The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case the Veteran has been diagnosed with CAD. His STRs note that he had high cholesterol beginning in December 1989. An electrocardiogram ("ECG") from December 1989 noted a normal sinus rhythm of 60 and "early transition." A December 1993 ECG noted normal sinus rhythm of 71 and a "probable early repolarization pattern." An x-ray taken on December 13, 1993 noted that the Veteran's cardiac silhouette was in the upper limits of normal size and that there was "some widening of the mediastinum" which "may be secondary to the incomplete level of inspiration present." The examining physician requested a second x-ray with a lateral view. A second x-ray was taken on December 23, 1993 and it showed a normal heart and mediastinum. 

The ECG results in December 1989 and December 1993, along with the initial x-ray showing a cardiac silhouette in the upper limits of normal size satisfy the second and third McLendon elements. The record is insufficient for the Board to decide his claim because the Board does not possess the medical expertise necessary to determine whether "early transition" or a "probable early repolarization pattern" are indicative of CAD or a precursor to CAD. Thus, a VA examination is required. McLendon, 20 Vet. App. at 83, see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. 
§ 5103A(d). 

With regard to the Veteran's back claim, his most recent VA spine examination was conducted in October 2006, nearly six years ago. VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a). Examinations will be requested whenever VA determines, as in this case, that there is a need to determine the current severity of a disability. 38 C.F.R. §§ 3.159, 3.327(a) (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At his October 2006 VA examination, the Veteran reported being able to walk approximately 200 yards before his back pain began. In his January 2010 VA Form 9, he stated that he is unable to stand up straight and must lean for support. He stated that he had to walk approximately 10 feet before he was able to straighten his back. In light of his statement and given that his VA examination is almost six years old, a new examination is necessary to determine the current severity of his disability. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. The RO must attempt to verify the Veteran's period of active service from December 1973 to March 1983. All attempts to verify his first period of service must be documented in the claims file. 

3. Review the claims file and ensure the above development actions have been conducted and completed. Then, return the Veteran's claims file to the examiner who conducted the December 2009 PTSD examination. If that examiner is no longer available, schedule the Veteran for a mental disorders examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has an acquired psychiatric disorder, including major depressive disorder, as a result of any in-service incident or whether he had a psychiatric disorder that pre-existed service and was aggravated by service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the October 2006 and December 2009 VA PTSD examinations wherein the examiners concluded that the Veteran had poor psychosocial adjustment prior to entry into service. 

d) The examiner must take a detailed psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide diagnoses for all of the Veteran's psychiatric conditions. For each condition diagnosed, an opinion is required as to whether it began during active service or existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's acquired psychiatric disorder preexisted his entry into active military service?

ii) If it is found as medically undebatable that the psychiatric disorder did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the psychiatric disorder is not found to have so preexisted service, did it have its onset during active military service? 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for a heart examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has CAD that had its onset or as aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has CAD as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) A December 1989 STR noting high cholesterol. 

ii) A December 1989 ECG report noting a normal sinus rhythm of 60 with "early transition."

iii) A December 1993 ECG report noting a normal sinus rhythm of 71 and a "probable early repolarization pattern."

iv) A December 1993 x-ray noting that the Veteran's cardiac silhouette was in the upper limits of normal size and that he had "some widening of the upper mediastinum."

v) A second December 1993 x-ray showing a normal heart and mediastinum. 

vi) The Veteran's December 1993 report of medical history wherein he answered 'yes" to the question "have you ever had or have you now..." for asthma, shortness of breath, and pain or pressure in the chest. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's CAD began during active service, is related to any incident of service, or began within one year after discharge from active service. 

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Schedule the Veteran for a back examination with an appropriate clinician. The purpose of the examination is to determine the current severity of the Veteran's low back disability, and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
      
      c) The examiner will be advised:

i) The purpose of the examination is to ascertain the severity of the service-connected low back disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

d) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of the October 2006 VA examination.

ii)  The Veteran's January 2010 VA Form 9 wherein he describes his back symptoms.

e) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

f) The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees. In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

g) The examiner must describe all present neurological manifestations of the Veteran's low back disability. The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes. 

h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


